Title: Edmé Jacques Genet to John Adams: A Translation, 17 May 1780
From: Genet, Edmé Jacques
To: Adams, John


      
       Sir
       Versailles, 17 May 1780
      
      It is with the greatest pleasure that I will forward your correspondence, and that I accept the offers you so kindly extend to me and which perfectly match our Minister’s views. I can assure you of his pleasure in giving his approval to publish in the Mercure everything that shall come from such a good pen. And you must rest assured that your name will be kept a secret from all except the Comte de Vergennes. In order for you to receive, through me, the pamphlets addressed to you, Mr. Francis Bowens must, after receiv­ing them from London, put them in a new envelope with my address, and deliver the parcels by way of Mr. de Bowens, Directeur de Postes at Ostend. Upon receiving them, I will not fail to send them to you. Each bundle of the bigness of an ordinary 8.° book, and but one at a time.
      The account of Chevalier de la Luzerne’s first audience has appeared in the Gazette de France and the Mercure. I return to you the copy of the journal of Congress. Permit me to observe that the Mercure appears only once a week and that the space allotted to political material is necessarily limited. Therefore it would be preferable if your articles were shorter. It is best that they not be long-winded and appear more often. Our nation likes to read short things and enjoys variety. One must cater to its taste in order to convince it.
      Please permit me to give my respects to Messrs. F. Dana and Thaxter, the Commodoreand the young gentlemen, on whose account we’ll never cease to tease you. I have the honor to be, with an inviolable attachment sir your very humble and very obedient servant
      
       Genet
      
     